Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Objection to Drawings or Objection to Specification
	Objection is made to Fig. 1 for purportedly showing data for tin oxide / graphene  composites whereas the specification states the data relates to titanium dioxide / graphene composites.

    PNG
    media_image1.png
    285
    382
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    156
    728
    media_image2.png
    Greyscale


	Alternatively, objection is made to the specification for misrepresenting the data of Fig. 1 as relating to titanium dioxide / graphene composites when in fact Fig. 1 
Shows data for tin oxide / graphene composites. 



    PNG
    media_image3.png
    726
    725
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    157
    751
    media_image4.png
    Greyscale


Objections to Drawings
Objection is made to Fig. 1 and to Fig. 2.  “Bare Grapgene” should be recast as “Bare Graphene”.

Objections to Specification
	Objection is made to the specification for minor informalities, e.g., misspellin’s.  See, for example, at:

    PNG
    media_image5.png
    45
    748
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    86
    761
    media_image6.png
    Greyscale

(see also [0006], [0009] and each subsequent recitation of the phrase, “for example”.
At [0003}, “boron doped diamond” should be changed to “boron-doped diamond”.

    PNG
    media_image7.png
    149
    756
    media_image7.png
    Greyscale


At page 2, [0005] and [0007], and elsewhere in specification, to “antimony-doped”:

    PNG
    media_image8.png
    45
    549
    media_image8.png
    Greyscale

At [0011], “A TO/graphene 13” should be – ATO/graphene 13--.
At Table 1, “TiO2/” should be replaced by -- TiO2/--.  See also [0018] and [0021]. 

At Table 1, it is unclear why a hyphen or dash appears as indicated below:

    PNG
    media_image9.png
    126
    328
    media_image9.png
    Greyscale

At [0014], 

    PNG
    media_image10.png
    63
    733
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    48
    753
    media_image11.png
    Greyscale

	Objection is made to the specification at [0015] for a confusing explanation of inferences to be drawn from an observed increase in regeneration efficiency.  At page 5 last two lines, an unreported increase in “adsorptive capacity” of bare graphene is attributed to an increase in the surface area of graphene while the “higher regeneration efficiency observed with the graphene” is said to indicate “corrosion” leading to an increase in the adsorption capacity.  So whether an increase in surface area or an increase in corrosion causes an increase in adsorptive capacity is unclear.
 
Examiner Comment on Applicant’s Characterization of Selected Cited Information
	Applicant implies at [0003] that “Wang et al., 2008” reports that “modification of a graphite electrode with boron doped [sic] diamond and TiO2 particles” increases the degradation rate of organics through electrochemical oxidation.
	Applicant cited on an IDS filed 3/10/2020 reference number 8, to wit,

    PNG
    media_image12.png
    62
    864
    media_image12.png
    Greyscale

The examiner’s review of that reference published in 2008 and authored by Wang et al. confirms that it discloses the influence of titanium dioxide and aeration on the electrochemical oxidation of a synthetic wastewater comprising the organic compound 
1 but no disclosure, discussion, or mention of a boron-doped diamond electrode was found in the cited Wang et al., 2008 reference.  Applicant is invited to point out to the examiner the discussion in the reference of a boron-doped diamond electrode.

Examiner Comment on Applicant’s Disclosure of CA 2522031 on 3/10/2020 
	The relevance of CA 2522031 (Apex Engineering) disclosing treatment of oil sand tailings to this application is unclear.  To the extent that Applicant may have intended to disclose a different reference and through an administrative or clerical error cited the Apex Engineering document inadvertently, Applicant is invited to file an additional IDS.

Examiner Comment on Disclosure:
	Applicant asserts that it was “[s]urprising” that the adsorptive capacity of tin oxide/graphene and antimony-doped tin oxide/graphene composites for MB was greater than the adsorptive capacity of graphene.  While the data reported at Table 1 comparing applicant’s measurement of the absorptive capacity of tin oxide/graphene and antimony-doped tin oxide/graphene composites for MB with applicant’s measurement of the absorptive capacity of graphene for MB support this contention, the latter data for graphene, at an adsorptive capacity of 24 mg/g, are a far cry from the adsorptive capacity of graphene for MB reported in the open literature.  Liu reported in 2012 the 

	USP 20170369333 to Heidarizad discloses the Liu data as well:


    PNG
    media_image14.png
    355
    504
    media_image14.png
    Greyscale


	Paramarta reports a adsorptive capacity of SnO2/graphene composites for MB of over 39 mg/g (Conclusion, § 3 at page 6) compared to applicant’s data showing only 31 mg/g (Table 1), or approximately 20% less than the prior art capacity.

Objection to Claims
	Objection is made to Claims 1 – 13, 15 – 23 for minor informalities:  

Per claim 4 and claim 18, “3-50mA” should be replaced by – 3 – 50 mA --.
Per claim 5 and claim 19, “5-15mA” should be replaced by – 5 – 15 mA --.
Per claim 7 and claim 21, “0.2mm to 2mm” should be replaced by – 0.2 mm to 2 mm--.

Rejections Based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USP 20120211367 to Vecitis. 
Vecitis describes a process for adsorbing an organic solute/contaminant in an 

    PNG
    media_image15.png
    530
    489
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    787
    572
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    142
    507
    media_image17.png
    Greyscale

aqueous liquid using a carbon nanotube formed from a rolled graphene sheet [0098], and subsequently regenerating the graphene adsorbent by electrochemical conversion of the adsorbed contaminant.  Vecitis discloses that the graphene can include an agent, e.g., tin oxide or antimony-doped tin oxide [0096], [0112].  The resulting structures are graphene nanocomposites.  The organic contaminant can be oxidized by dint of the treatment process [0123].
	Per claims 15 and 16, the liquid containing the organic contaminant can be an electrolyte, e.g., a sodium chloride or sodium sulphate solution [0168], [0170]. 
. 
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-11 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over USP 20120211367 to Vecitis, as applied to claims 1 – 3 and 15 – 17 above, further in view of WO2011058298 to Roberts.
Vecitis does not disclose a current density.
2 
Per claims 6 and 20, Vecitis describes that an anode ring 110 is a conductive member [0077] upon which the claim-recited “current feeder” reads.  It transfers electrical current to the bed of graphene CNT 108.  Conducting member can be made of graphite [0077].
	Per claims 7 and 21, Vecitis Vecitis teaches that the thickness of the graphene CNT filter bed 108 can be 5 μm to 1 mm, e.g., 0.25 mm, or a packed bed filter as thick as 1 mm to 3 mm or more [0092].
Per claims 8-9, the influent liquid containing the organic contaminant can be an electrolyte, e.g., a sodium chloride or sodium sulphate solution [0168], [0170].  The salt is added to the bed of graphene CNT.
	Per claims 10 – 11, a continuous flow treatment process is taught by at least Fig. 1.  Batch processing is described at least at [0056] and [0424] and [0427].
	Per claims 12-13, Vecitis teaches that the nanocomposite can be regenerated and reused.  Insofar as the nanocomposite is regenerated expressly for the purpose of reusing it, the liquid is contacted with the regenerated nanocomposite.  It would have 

Art Cited of Interest
Sharif is cited for a RGO/magnetite composite filter material. 

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Wang 2008 at p 609 § 2.1:
        
    PNG
    media_image13.png
    42
    486
    media_image13.png
    Greyscale

        2 Roberts at page 6:
        
    PNG
    media_image18.png
    139
    811
    media_image18.png
    Greyscale